Citation Nr: 0723692	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for a service-connected headache and tic condition.  

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  Original 
jurisdiction over the matter rests with the Boston, 
Massachusetts Regional Office (the RO).   

Procedural History

The veteran served on active duty from December 1990 until 
August 1991.  
He also served on periods of ACDUTRA and INACDUTRA for the 
Massachusetts National Guard between May 1990 and May 1999.  

In August 2003, the RO received the veteran's claim of 
entitlement to service connection for a tic disorder with 
headaches, a psychiatric disability to include PTSD, and a 
back condition.  The August 2003 rating decision granted 
service connection for the tic disorder and headaches, and a 
noncompensable disability rating was assigned.  Service 
connection was denied for the psychiatric disability and the 
back condition.  The veteran disagreed with the disability 
rating assigned and the denial of service condition for the 
psychiatric disability and the back condition and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
November 2006.

In November 2004, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  In April 
2007, the veteran presented sworn testimony at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge.  Transcripts of both hearings have been associated 
with the veteran's claims folder.  Additionally, at the April 
2007 hearing, the veteran submitted additional evidence 
directly to the Board, along with a waiver of consideration 
of that evidence by the RO.  See 38 C.F.R. § 20.1304 (2006).  

The issue of the veteran's entitlement to service connection 
for a back disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Clarification of the issues on appeal

Originally the veteran's claim of entitlement to service 
connection of a psychiatric disorder, to include PTSD, was 
developed as two issues:  entitlement to service connection 
for PTSD and entitlement to service connection for a 
psychiatric disability other than PTSD.  However, the issue 
is more appropriately framed as a claim of service connection 
for a psychiatric condition to include PTSD, rather than as 
two separate claims.     


FINDINGS OF FACT

1.  The veteran's tic disorder with headaches and eye 
complaints is characterized in the medical evidence as a 
slight disability, largely controlled with medication.  There 
is no clinical indication of prostrating attacks. 

2.  The competent medical evidence of record indicates that 
the veteran's only psychiatric disability is PTSD.  

3.  The veteran's unit was located in locations subject to 
missile attacks during periods of active combat in Southwest 
Asia.  

4.  The competent and probative medical evidence indicates 
that the veteran's PTSD is related to his military service.   




CONCLUSIONS OF LAW

1.  The criteria for the entitlement to a compensable 
disability rating for service-connected tic disorder with 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.124a, Diagnostic Codes 8100-8103 (2006).  

2.  PTSD was incurred due to service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tic and headache condition, 
as well as service connection for a psychiatric disability to 
include PTSD.  A third issue, entitlement to service 
connection for a low back disability, is being remanded for 
additional evidentiary development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his service connection claim in a 
letters dated October 16, 2003 and June 17, 2004.  The June 
2004 letter advised the veteran of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in the 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The letter specifically 
informed the veteran that if he wished VA to obtain records 
on his behalf, he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  Additionally, the letter provided him with 
specific notice regarding the criteria for his increased 
rating claim as well as the criteria for a successful claim 
of entitlement to service connection.  
 
The June 2004 letter specifically notified the veteran "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  The letter 
further advised the veteran of the procedure for submitting 
additional evidence.  These requests comply with the "give 
us everything you've got" requirements of 38 C.F.R. § 3.159 
(b) in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service 
connection claim listed above.  

Therefore, upon receipt of an application for either an 
increased rating claim or a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that an effective date for the award of 
benefits will be assigned if an increased rating is awarded 
and notice regarding effective date and disability ratings 
will be assigned if service connection is granted.

In the matter of the veteran's increased rating claim, 
elements (1), (2) and (3) [veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service] are not at issue.  With respect to (4), 
degree of disability, the veteran has been extensively 
advised of the schedular requirements for an increased 
rating, as well as the kinds of evidence which would 
substantiate his claim.    
With respect to element (5), effective date, notice of this 
element is rendered moot via the RO's denial of an increased 
rating beyond the currently assigned rating.   
In other words, any lack advisement as to that element is 
meaningless, because an increased disability rating was not 
assigned and thus there can be no effective date to assign.  
As explained below, the Board is similarly denying the 
veteran's increased rating claim, so the matter of any 
potential effective date for an increased rating remains 
moot.  

Moreover, the veteran received specific notice as to elements 
(4) and (5) in a April 9, 2007 letter.  The veteran has not 
elected to submit any additional evidence in response to that 
letter.     

As for the service connection claim, the veteran received 
appropriate notice under Dingess in the April 9, 2007 letter.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA outpatient medical 
records, unit history report, private medical records and lay 
statements.  During the course of the claim, the veteran was 
accorded VA Compensation and Pension (C & P) examinations, in 
October 2003 and November 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 38 
C.F.R. § 3.103 (2006).  In his April 2007 he presented 
personal testimony before the undersigned at a Travel Board 
hearing at the RO.  Moreover, the veteran also had a hearing 
in November 2004 before the RO hearing officer.  Both 
transcripts are of record.  

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.

1.  Entitlement to an increased (compensable) disability 
rating for a service-connected headache and tic condition.  

Relevant law and regulations

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's headaches are currently rated under Diagnostic 
Codes 8100-8103 [migraine, convulsive tic.]  See 38 C.F.R. § 
4.27 (2006) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  See also 38 C.F.R. § 4.20 (2006) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  

The veteran's medical records, including a report of a 
November 2003 VA examination, indicates that he suffers from 
headaches which are related to a twitch or tic primarily 
localizes to his head and near his eye.  Because the 
disability is composed of both headaches and the convulsive 
tic the hyphenated diagnostic code has been applied.  

The Board has considered the potential application of other 
diagnostic codes.  The medical evidence or record does not 
indicates any underlying neurological disease, nor does the 
evidence suggest any other diagnostic code which would more 
appropriately described the veteran's condition.  

Although the veteran has complained of eye problems in 
connection with his service-connected disability, it is clear 
from the record that he is not contending that he has an eye 
disorder per se, but rather that he tic or twitch is in 
proximity to the eye and manifests as blinking.   The October 
2003 VA examiner found the veteran's uncorrected visual 
acuity was 20/20 in each eye.  None of the diagnostic codes 
found in 38 C.F.R. § 4.84a [diseases of the eye] is therefore 
applicable].  

Moreover, the veteran and his representative have not 
disagreed with the assigned diagnostic code, they have merely 
argued that an increased rating is warranted under the 
currently assigned diagnostic code.  

Therefore, the Board believes the most appropriate diagnostic 
codes for rating the veteran are Diagnostic Code 8100-8103.

Schedular criteria

Under Diagnostic Code 8100 [migraine headaches], headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent evaluation.  Headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation. A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  
A noncompensable disability rating is assigned with less 
frequent attacks.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

Under Diagnostic Code 8103 [tic, convulsive], severe symptoms 
warrant the assignment of a 30 percent evaluation.  Moderate 
symptoms warrant the assignment of a 10 percent evaluation.  
Mild symptoms warrant the assignment of a noncompensable 
evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8103 
(2006).   

Words such as "mild", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 
See 38 C.F.R. § 4.6 (2006).  [The Board observes in passing 
that "moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) 871. 

Analysis

Schedular rating

The veteran has been assigned a noncompensable disability 
rating under Diagnostic Codes 8100-8103.  In order to warrant 
the assignment of a 10 percent disability rating under 
Diagnostic Code 8100, there must be evidence of 
characteristic prostrating attacks averaging one in two 
months over the last several months.  
In order to warrant the assignment of the higher 10 percent 
disability rating under Diagnostic Code 8103, there must be 
evidence of moderate disability.  For the reasons set out 
immediately below, the Board has determined that the criteria 
for the assignment of a 10 percent disability rating are not 
met. 

The medical evidence of record concerning the veteran's 
headache and tic disability indicate a disability 
characterized by intermittent reports of headaches and mild 
twitching, localized primarily to the veteran's eyes.  

The veteran was referred for a VA medical examination in 
November 2003.  The tic component of his disability was 
reported to manifest primarily as blinking.  The veteran's 
headaches were reported as pain without nausea or vomiting, 
with no indication of the use of any medications or ongoing 
treatments.  The November 2003 VA examiner made a specific 
finding of "no prostration" due to headaches.    

The October 2003 VA eye examiner stated that the veteran's 
twitching around the eyes had no regular pattern and was not 
consistent with an underlying nerve disorder.  The movements 
were characterized as relatively mild in presentation and 
were specifically noted to not be persistently present.  In 
January 2004 the veteran was referred for a neurology 
consultation.  At that time, his tic disorder was described 
as mild.  His headaches were reported to be treated with 
over-the-counter medicine and sleep.  

The record indicates that the veteran suffers from tics on a 
daily basis.  The veteran reports that due to headaches he 
has taken sick time from work approximately once or twice a 
month.  See transcript of the November 2004 RO hearing, page 
4.  

As noted in the law and regulations section above, a 10 
percent disability rating under Diagnostic Code 8100 
contemplates characteristic prostrating attacks averaging one 
in two months over the last several months.  A review of the 
evidence as a whole, while indicating a certain amount of 
ongoing pain and discomfort, does not indicate prostrating 
attacks.  The veteran continues to fully perform his duties 
in the stressful job of police officer.  Moreover, the 
medical evidence of record, specifically a November 2003 VA 
neurological examination and a January 2004 treatment record 
[indicating a mild disability] were both absent any finding 
of prostration.  In fact, the November 2003 examination 
report contained a specific finding of no prostration.  

Therefore the criteria for the assignment of a 10 percent 
disability rating are not met under Diagnostic Code 8100.

The criteria for the assignment of a 10 percent disability 
rating are also not met under Diagnostic Code 8103.  The 
January 2004 treatment record specifically described the 
veteran's tic manifestations as "mild."  Elsewhere in the 
record they have been described as blinking.  Nowhere have 
those movements been noted to be "moderate" as would 
comport with the next higher disability rating.  In that 
regard, the veteran's psychiatric records all indicate good 
eye contact showing that the veteran's tics are not so 
pronounced as to disrupt eye contact or basic communication.  
Therefore, the criteria for the assignment of a 10 percent 
disability rating are also not met with reference to 
Diagnostic Code 8103.  

The Board has also considered the assignment of the next 
higher 30 percent disability rating under each applicable 
diagnostic code.  A 30 percent disability rating is assigned 
for prostrating attacks occurring once per month over the 
past several months and a severe tic disability.  As has been 
discussed above, the medical evidence of record makes clear 
that the veteran's headaches do not result in prostrating 
attacks.  Additionally, as there is no showing of a moderate 
tic disability it logically follows that the medical evidence 
manifestly does not show a severe tic disability.  
Accordingly, the criteria for the assignment of a 30 percent 
disability rating have not been met.  

The Board has also considered the assignment of a 50 percent 
disability rating  under Diagnostic Code 8100.  A 50 percent 
disability rating would be assigned for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  That criteria is not met.  
As stated above, the medical evidence makes clear that 
although the veteran's headaches are not prostrating.  
Moreover, the evidence of record does not show that the 
veteran's headaches are productive of severe economic 
inadaptability as the veteran continues in full time 
employment in the field of his choice.  Therefore, the 
criteria for the assignment of a 50 percent disability are 
manifestly not met.    

Accordingly, the Board finds that  the medical evidence of 
record does not indicate a basis for the assignment of a 
disability rating in excess of the currently assigned 
noncompensable rating.  

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Board wishes to make it clear that although the RO 
applied both diagnostic codes, separate disability ratings 
under these diagnostic codes for the veteran's disability are 
not warranted.  The medical evidence and the veteran's 
testimony makes it clear that the veteran's headaches and 
tics are related and in effect constitute a single disease 
entity, and as such should not be rated separately.  

In any event, as discussed above each disability, separately, 
warrants a noncompensable rating, so separately rating them 
would not avail the veteran.

Fenderson consideration 

The currently assigned noncompensable disability rating has 
been made effective as of the date of the veteran's claim, 
August 22, 2003.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the evidence of record does not support the 
proposition that the veteran's service-connected headache and 
tic disorder has changed appreciably during the appeal 
period.  His symptoms, as reflected in November 2003 VA 
examination and January 2004 treatment record, involve daily 
tics and headaches of a mild nature, somewhat controlled by 
medication.  In testimony in November 2004 and April 2007 the 
veteran did not indicate an increase in symptoms.  As 
discussed above, such symptoms are consistent with the 
assignment of a noncompensable disability rating.  

Based on the record, the Board finds that a noncompensable 
disability rating is properly assigned for the entire period 
from August 22, 2003.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).  

After a review of the record, the Board has determined that 
this matter has not been raised by the veteran or addressed 
by the RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected headaches with tics.  If the veteran wishes 
to have VA consider the matter of an extraschedular rating, 
he should contact the RO.

Conclusion

For the reasons set out immediately above, the Board has 
determined that a compensable disability rating is not 
warranted for the veteran's service-connected headaches with 
tics.  The benefit sought on appeal is accordingly denied.  

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

Pertinent law and regulations
Service connection - in general
In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).


Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. 
§ 3.304(f) (2006).  All three elements must be met in order 
for the claim to be granted.

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).

Analysis

As discussed above, in order for service connection to be 
granted, the 
 record must show: (1) a current disability; (2) in-service 
disease or injury (to include, in the case of PTSD, combat 
status or a verified stressor); and (3) medical evidence of a 
causal nexus.  See Hickson, supra.     

With respect to element (1), the veteran's claim involves 
service connection for any psychiatric disorder, to include 
PTSD.  

The overwhelming weight of the medical evidence indicates 
that the veteran's current psychiatric disability has been 
diagnosed as PTSD.  PTSD was diagnosed in an October 2003 VA 
mental health intake examination, a November 2004 mental 
health examination, a February 2005 mental health 
reassessment, a December 2005 mental health reassessment and 
is the noted diagnosis in his VA mental health treatment 
records.  

The only evidence of record indicating a psychiatric 
diagnosis other than PTSD was the November 2003 VA 
examination.  Generalized anxiety order was instead 
diagnosed.  Although the examiner noted reports of 
significant stressors during the veteran's service in 
Southwest Asia and concluded that the veteran's psychiatric 
complaints were likely related to his in-service experience, 
the examiner felt that the veteran's symptoms more closely 
approximated generalized anxiety disorder rather than PTSD.  

Where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  It is 
clear from a reading of the record that the overwhelming 
majority of mental health providers who have examined the 
veteran have diagnosed PTSD.  Moreover, the outlying report 
diagnosis anxiety disorder acknowledges that the veteran's 
mental health complaints are likely related to events in 
service.  Accordingly, the Board finds that the one diagnosis 
of generalized anxiety disorder found in the November 2003 VA 
examination does not outweigh years of evidence referenced 
above showing that the veteran's psychiatric disability is 
correctly diagnosed as PTSD.  

The Board additionally observes that there is nothing in the 
medical evidence which indicates that the veteran has two co-
existing mental disorders.  All of the medical evidence 
suggests that he has one disorder, which as described above 
has been with one exception diagnosed as PTSD.

Therefore a current diagnosis of PTSD has been shown, and 
element (1) has been met to that extent.  Element (1) has not 
been met as to any other psychiatric disability.  The 
remainder of the Board's discussion will therefore revolve 
around PTSD.

Moving to element (2), the question before the Board then 
becomes whether or not a stressor has been shown.  The 
veteran claims that his stressors included exposure to SCUD 
missile attacks while he is in various locations in Southwest 
Asia.  
See the transcript of the April 2007 Travel Board hearing, 
page 4; see also the  transcript of the November 2004 RO 
hearing page 16).  

The veteran's service records, his own statements and the lay 
statements of two fellow soldiers all indicate that the 
veteran served in Southwest Asia during periods of combat.  
The RO contacted the U.S. Army and Joint Services Records 
Research Center (JSRRC).  A report from the JSRRC indicates 
that the veteran's unit, the 181st Engineer Company, was at a 
location in late February 1991 during a missile attack.  

The Board acknowledges that the evidence does not verify the 
veteran's precise location; however, such is not required 
under the law.  Precedent holdings of the Court provide 
specific guidance for the adjudication of PTSD claims when 
the claimed stressor includes exposure to enemy fire.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  These cases, taken 
together, stand for the proposition that if a veteran may be 
placed in the vicinity of a documented incident, it is not 
necessary that his exact location be pinpointed. The Court 
has expressly held that a veteran need not prove "every 
detail" of an alleged stressor under such circumstances.  

Accordingly, the veteran's service personnel records indicate 
that he was part of the 181st Engineer Company and that his 
unit has been confirmed by the JSRRC to have had combat 
exposure.  The veteran therefore may be placed in the 
vicinity of the combat events verified by JSRRC.  The 
veteran's stressor having been verified, element (2) is 
therefore satisfied. 

Turning to element (3), medical evidence which links PTSD to 
the claimed stressor, the Board notes that the medical 
evidence of record clearly indicates that the veteran's 
psychiatric condition is related to exposure to stressful 
events in service.  The November 2003 VA examination noted 
that the veteran's described stressors, if verified, would 
meet the DSM criteria for PTSD.  Examinations undertaken 
incident to the veteran's treatment have attributed the 
veteran's mental health symptomatology to events in service.  
See a December 2005 VA outpatient assessment, a February 2005 
VA treatment record and the report of a December 2003 VA 
examination.  Accordingly, competent medical nexus evidence 
indicates that the veteran's mental health condition is 
related to service.  Element (3) is also satisfied.  

For the reasons set out above, the Board has determined that 
all criteria for the establishment of service connection for 
PTSD have been met.  The appeal is allowed to that extent.        


ORDER

Entitlement to an increased disability rating for service-
connected tic condition with headaches is denied.    

Entitlement to service connection for PTSD is granted.  


REMAND

3.  Entitlement to service connection for a back disability.  

The veteran is also seeking entitlement to service connection 
for a low back disability.  Essentially he contends that 
stress and injuries to his back suffered in service led to 
his post-service back surgery and resulting radiculopathy.  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The medical records associated with the veteran's claims 
folder indicate a history of low back pain and disc surgery.  
Additionally, the veteran's service medical records indicate 
a diagnosis of low back strain in July 1993 after suffering 
an injury described as occurring while the veteran was 
involved in a digging exercise.  Both current disability and 
in-service incurrence of injury have arguably been shown. 

When element (1) and element (2) are arguably satisfied, VA 
is obligated to obtain a medical nexus opinion. See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2005) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

In October 2003, the veteran was referred for a VA medical 
examination and opinion.  The opinion does not reflect a 
review of the veteran's claims folder and does not indicate a 
review of the veteran's in-service treatment of low back 
strain.  A post-service history of back injury at the Post 
Office and another post-service work place back injury as 
documented in the May 2002 private medical records were also 
noted.  The examiner concluded that the veteran's current 
back condition "seems" to have been contributed to by his 
in-service complaints concerning riding in heavy machinery.  
Reasons and bases for this conclusion were not included.  
See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].

During a December 2003 Gulf War Registry examination, the 
veteran's low back pathology and in-service complaints were 
noted.  The veteran reported an injury after service while 
working for the Post Office.    A nexus opinion was not 
offered. 

Under these circumstances, there is not sufficient medical 
nexus information in the file which would allow the Board to 
proceed to a decision on the merits.  Accordingly, the Board 
remands the case for further development to determine whether 
the veteran's current back condition was incurred or 
aggravated during active duty.

Additionally, the October 2003 examination references 
worker's compensation records concerning the veteran's second 
post-service injury which occurred while he was employed as a 
police officer.  The Board believes that efforts should be 
made to obtain those records.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and ask 
that he identify all sources of treatment 
for back problems since service, to 
include any evaluations undertaken as part 
of his worker's compensation claim. 
Efforts to obtain these records should be 
memorialized in the veteran's VA claims 
folder.  Any such records so obtained 
should be associated with the claims 
folder.

2.  After the completion of the foregoing 
development, VBA should arrange for a 
medical professional to review the 
veteran's claims folder.  The reviewing 
professional should render an opinion as 
to whether it is as likely as not that the 
veteran's current back condition is 
related to his military service, or 
whether such current disability is more 
likely related to post-service workplace 
injuries.  If the reviewing professional 
deems it to be necessary, physical 
examination and/or diagnostic testing of 
the veteran may be undertaken.  The 
reviewing professional's opinion and 
report of any examination should be 
associated with the veteran's VA claims 
folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for a back condition.  
If the benefit sought on appeal remains 
denied, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.   
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


